DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “similar” in claims 1, 15, and 19 is a relative term which renders the claim indefinite. The term “similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore U.S. Patent Application Publication US2019/0347185A1 in view of Hall et al. U.S. Patent Application Publication US2018/0370029A1.
As per claim 1, Moore teaches a system for remediating computing-related events, the system comprising: a computing platform including a memory and at least one processor in communication with the first memory; a automation module stored in the memory, executable by the at least one processor and configured to, in response to receiving notification of an occurrence of a first computing-related event (¶ 0017): record actions performed to remediate the first computing-related event (¶ 0018), create a script that defines a remediation process for remediating the first computing-related event based on the recorded actions, and in response to receiving notification of a second computing-related event that is the same or similar to the first computing-related event, execute the robotic script in a learning mode to (1) perform the remediation process on the second computing-related event and (2) record  (i) parameters of a run-time production computing environment in which the remediation process is deployed, and (ii) a level of performance of the remediation process in the computing environment (¶ 0018-0021), wherein the computing-related event is a behavior occurring within the computing environment that deviates from a normal state (¶ 0017).  Hall teaches a robotic process automation (RPA) (abstract) and a bot script (¶ 0009).  It would have been obvious to one of ordinary skill in the art to use the process of Hall in the view of Moore.  One of ordinary skill in the art would have been motivated to use the process of Hall in the view of Moore because Hall teaches Hall teaches improvement of an automated resolution process in a computing system, an explicit desire of Moore.
As per claim 2, Moore teaches the system of Claim 1, further comprising: a bot determining module stored in the memory, executable by the at least one processor and configured to, in response to creating a plurality of bots and receiving notification of an occurrence of a third computing-related event, determine which of the plurality of bots to deploy as a remediation process for the computing-related event (¶ 0018- 0019, wherein remediations are analyzed before placement into run-time).  
As per claim 3, Moore teaches the system of Claim 2, wherein the bot determining module is further configured in response to creating a plurality of bots and receiving the notification of the occurrence of the third computing-related event, determine a combination of two or more the plurality of bots to deploy as the remediation process for the computing-related event (¶ 0017, wherein more than one pattern is matched).
As per claim 4, Moore teaches the system of Claim 3, wherein the RPA module is further configured to create a robotic script (bot) for the combination of the two or more of the plurality of bots that defines a remediation process for remediating the third computing-related event (¶ 0017).
As per claim 5, Moore teaches the system of Claim 2, wherein the bot determining module is further configured to determine which of the plurality of bots to deploy as the remediation process for the third computing-related event based at least one or more of (a) the computing-related event, (b) parameters of a run-time production computing environment in which the computing-related event occurred or a remediation process is to be deployed, (c) parameters of a run-time production computing environment in which the plurality of bots were previously deployed, and (d) performance of previous remediation processes in which the plurality of bots were previously deployed (¶ 0017).
As per claim 6, Moore teaches the system of Claim 1, further comprising: a bot determining module stored in the memory, executable by the at least one processor and configured to, in response to receiving notification of an occurrence of a computing-related event: determine to (i) implement the RPA module to create a bot for remediating the computing-related event, or (ii) implement one or more of a plurality bots to remediate the computing-related event (¶ 0018).
As per claim 7, Moore teaches the system of Claim 6, wherein the bot determining modules is further configured to determine to (i) or (ii) based on at least one of (a) the computing-related event, (b) parameters of a run-time production computing environment in which the computing-related event occurred or a remediation process is to be deployed, (c) parameters of a run-time production computing environment in which the plurality of bots were previously deployed, and (d) performance of previous remediation processes in which the plurality of bots were previously deployed (¶ 0017).
As per claim 8, Moore teaches the system of Claim 6, wherein the bot determining module is further configured to, in response to determining to implement one or more previously created bots to remediate the computing-related event, determine which of the plurality of bots to deploy as the remediation process (¶ 0018).
As per claim 9, Moore teaches the system of Claim 6, wherein the bot determining module is further configured to, in response to determining to implement one or more previously created bots to remediate the computing-related event, determine a combination of two or more the plurality of bots to deploy as the remediation process (¶ 0018).
As per claim 10, Moore teaches the system of Claim 9, wherein the RPA module is further configured to create a robotic script (bot) for the combination of the two or more of the plurality of bots that defines a remediation process for remediating the computing-related event (¶ 0019).
As per claim 11, Moore teaches the system of Claim 1, further comprising: a bot module stored in the memory, executable by the at least processor and configured to, prior to deploying the bot as remediation for the second computing-related event: execute the bot in a environment having substantially same parameters as the run-time production computing environment, determine a likely acceptable level of performance for the bot in the run-time production computing environment based on a performance of the bot in the environment, and in response to determining the likely acceptable level of performance, authorize the bot for remediating the computing-related event (¶ 0018).  While Moore teaches the testing of resolution before placement into production, he does not explicitly teach simulation.  Hall teaches simulation (¶ 0009).
As per claim 12, Moore teaches the system of Claim 2, further comprising: a bot simulation module stored in the memory, executable by the at least processor and configured to, prior to deploying one or more bots as remediation for the third computing-related event, execute the one or more bots in a simulated environment having substantially same parameters as the run-time production computing environment, and wherein the bot determining module is further configured to determine which of the one or more previously created bots to deploy as the remediation process, based on executing the one or more bots previously created bots in the simulated environment (¶ 0018, simulation taught by Hall, ¶ 0009).
As per claim 13, Moore teaches the system of Claim 6, further comprising; a bot simulation module stored in the memory, executable by the at least processor and configured to, prior to deploying one or more bots as remediation for the computing-related event, Page 24 of 27Atty. Dkt. No. 8107USC1.014033.3681execute the one or more bots in a simulated environment having substantially same parameters as the run-time production computing environment, and wherein the bot determining module is further configured to determine which of the one or more previously created bots to deploy as the remediation process, based on executing the one or more bots previously created bots in the simulated environment (¶ 0018).
As per claim 14, Moore teaches the system of Claim 1, further comprising: a remediation performance evaluating module stored in the memory, executable by the at least one processor and configured to, in response to deploying the bot as a remediation process for the second computing-related event, determine performance of the remediation process in a run-time production computing environment (¶ 0018).
As per claim 15, Moore teaches a computer processor-implemented method for remediating computing-related events, the method comprising detecting occurrences of a computing-related event, wherein the computing-related event is a behavior occurring within the computing environment that deviates from a normal state; in response to receiving notification of the occurrence of the computing-related event, recording, by a computing module, actions performed to remediate the computing-related event; and creating, by the  computing module, a  script (bot) that defines a remediation process for remediating the computing-related event based on the recorded actions and in response to receiving notification of a second computing-related event that is the same or similar to the first computing-related event, execute the robotic script in a learning mode to (1) perform the remediation process on the second computing-related event and (2) record (i) parameters of a run-time production computing environment in which the remediation process is deployed, and (ii) a level of performance of the remediation process in the computing environment (¶ 0017-0018).  Hall teaches a robotic process automation (RPA) (abstract) and a bot script (¶ 0009).  It would have been obvious to one of ordinary skill in the art to use the process of Hall in the view of Moore.  One of ordinary skill in the art would have been motivated to use the process of Hall in the view of Moore because Hall teaches Hall teaches improvement of an automated resolution process in a computing system, an explicit desire of Moore.
As per claim 16, Moore teaches the method of Claim 15, further comprising in response to creating a plurality of bots and receiving notification of an occurrence of the computing-related event, determining, by a computing device processor, which of the plurality of bots to deploy as the remediation process (¶ 0019).
As per claim 17, Moore teaches the method of Claim 16, wherein determining which of the plurality of bots to deploy as the remediation process, further comprises determining a combination of two or more Page 25 of 27Atty. Dkt. No. 8107USC1.014033.3681the plurality of bots to deploy as the remediation process for the third computing-related event and creating a bot comprising the two or more bots (¶ 0018).
As per claim 18, Moore teaches the method of Claim 16, wherein determining which of the plurality of bots to deploy as the remediation process is based on at least one of (a) the computing-related event, (b) parameters of a run-time production computing environment in which the third computing-related event occurred or a remediation process is to be deployed, (c) parameters of a run-time production computing environment in which the plurality of bots were previously deployed, and (d) performance of previous remediation processes in which the plurality of bots were previously deployed (¶ 0017).
As per claim 19, Moore teaches a computer program product, comprising: a non-transitory computer-readable medium comprising codes for causing a computing device processor to: detect occurrences of a computing-related event, wherein the computing-related event is a behavior occurring within the computing environment that deviates from a normal state; in response to receiving notification of each occurrence of the computing-related event, record actions performed to remediate the computing-related event; and create, by a script that defines a remediation process for remediating the computing-related event based on the recorded actions and in response to receiving notification of a second computing-related event that is the same or similar to the first computing-related event, execute the robotic script in a learning mode to (1) perform the remediation process on the second computing-related event and (2)record (i) parameters of a run- time production computing environment in which the remediation process is deployed, and (ii) a level of performance of the remediation process in the computing environment  (¶ 0017-0018).  Hall teaches a robotic process automation (RPA) (abstract) and a bot script (¶ 0009).  It would have been obvious to one of ordinary skill in the art to use the process of Hall in the view of Moore.  One of ordinary skill in the art would have been motivated to use the process of Hall in the view of Moore because Hall teaches Hall teaches improvement of an automated resolution process in a computing system, an explicit desire of Moore.
As per claim 20, Moore teaches the computer program product of Claim 19, wherein the computer-readable medium further comprises codes for causing a computing device processor to, in response to creating a plurality of bots and receiving notification of an occurrence of a computing-related event, determine which of the plurality of bots to deploy as the remediation process (¶ 0019).


Response to Arguments
4.	Applicant's arguments filed 10/1/21 have been fully considered but they are not persuasive.
	The applicant argues that Moore does not teach “in response to receiving notification of a second computing-related event that is the same or similar to the first computing-related event, execute the robotic script in a learning mode to (1) perform the remediation process on the second computing-related event and (2) record (i) parameters of a run-time production computing environment in which the remediation process is deployed, and (ii) a level of performance of the remediation process in the computing environment.”  The examiner respectfully disagrees.  The use the term “similar” is not clearly defined in the claim nor the specification, so the examiner is interpreting “similar” to encompass any event that is relatable to the prior event, including any event/error in a computing system.  The examiner contends that Moore teaches the automated repair process and, if the process causes tolerance issues (as stated by the applicant), then the process will record the transactions (parameter of the runtime environment) (¶ 0019) as well as the performance of the remediation is recorded, in that, if the remediation is successful and within tolerance, it will be recorded as a solution for future, same events and, if not, it won’t.  The examiner interprets this a recording of a level of performance.  Moore teaches wherein if the same event happens again, it will be repaired automatically, but if a not-same event occurs (as interpreted as similar), the process will run for the second, third and all subsequent events and the corresponding data will be recorded.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S MCCARTHY whose telephone number is (571)272-3651. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S MCCARTHY/Primary Examiner, Art Unit 2113